Exhibit 10.3

FORM OF WAIVER

In consideration for the benefits I will receive as a result of my employer’s
participation in the United States Department of the Treasury’s TARP Capital
Purchase Program, I hereby voluntarily waive any claim against the United States
or any state or territory thereof or my employer or any of its directors,
officers, employees and agents for any changes to my compensation or benefits
that are required in order to comply with Section 111 of the Emergency Economic
Stabilization Act of 2008, as amended (“EESA”), and rules, regulations, guidance
or other requirements issued thereunder (collectively, the “EESA Restrictions”).

I acknowledge that the EESA Restrictions may require modification of the
employment, compensation, bonus, incentive, severance, retention and other
benefit plans, arrangements, policies and agreements (including so-called
“golden parachute” agreements), whether or not in writing, that I have with my
employer or in which I participate as they relate to the period the United
States holds any equity or debt securities of my employer acquired through the
TARP Capital Purchase Program and I hereby consent to all such modifications. I
further acknowledge and agree that if my employer notifies me in writing that I
have received payments in violation of the EESA Restrictions, I shall repay the
aggregate amount of such payments to my employer no later than fifteen business
days following my receipt of such notice.

This waiver includes all claims I may have under the laws of the United States
or any other jurisdiction related to the requirements imposed by the EESA
Restrictions (including without limitation, any claim for any compensation or
other payments or benefits I would otherwise receive absent the EESA
Restrictions, any challenge to the process by which the EESA Restrictions were
adopted and any tort or constitutional claim about the effect of the foregoing
on my employment relationship) and I hereby agree that I will not at any time
initiate, or cause or permit to be initiated on my behalf, any such claim
against the United States, my employer or its directors, officers, employees or
agents in or before any local, state, federal or other agency, court or body.

In witness whereof, I execute this waiver on my own behalf, thereby
communicating my acceptance and acknowledgement to the provisions herein.

 

Respectfully,    Name: Title: Date: April 3, 2009



--------------------------------------------------------------------------------

SCHEDULE TO WAIVER

Senior Executive Officers

John M. Presley

William W. Ranson

Robert G. Watts, Jr.

K. Bradley Hildebrandt

Katherine K. Wagner